JOURNAL ENTRY AND OPINION
{¶ 1} Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition for postconviction relief filed by relator in State v. Norman,
Cuyahoga County Court of Common Pleas Case No. CR-411588 on September 23, 2002. Respondent is no longer a judge of the court of common pleas.
 {¶ 2} Respondent has filed a motion for summary judgment attached to which is a copy of the findings of fact and conclusions of law issued by respondent's successor and received for filing by the clerk on September 4, 2003. Relator has not opposed the motion. Respondent argues that the duty of the court of common pleas has been discharged and that relief in mandamus is not appropriate. We agree.
 {¶ 3} Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
MICHAEL J. CORRIGAN, P.J., CONCURS and JAMES J. SWEENEY, J., CONCURS.